Case 4:20-cv-05640-YGR Document 287-5 Filed 01/25/21 Page 1 of 4




                      Exhibit C




   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-5 Filed 01/25/21 Page 2 of 4
               Case 4:20-cv-05640-YGR Document 287-5 Filed 01/25/21 Page 3 of 4




           own media.

           “This is a replacement for the music player on iOS devices. We
           have great technology and features we can wrap around any
           track, but it’s been so far limited to music you can discover out
           and about. We thought we’d bring the feature set and technology
           to music you have on the device already,” said David L. Jones,
           Shazam’s EVP of marketing.

           The most eye-catching feature is LyricPlay, which was first
           introduced on the Shazam app back in June after Shazam
           bought Tunezee . Instead of accessing lyrics while tagging a
           song, now users can pull up lyrics for many popular songs in
           their own library. Jones told me last month that there were about
           50,000 songs available for LyricPlay, which requires licenses
           from the rights owners.

           Shazam Player will also feature social sharing on Twitter and
           Facebook, fulfilling some of the promise of what Ping was
           supposed to do for iTunes. There is also quick access to related
           YouTube videos, concert and ticket information, as well as bios
           and reviews about artists.

           Shazam Player also tries to help people discover more music
           with a “top tracks” feature that lists top songs with LyricPlay
           functionality. Users can buy songs from the list using links to
           iTunes. Likewise, people can browse artists in their library on
           iTunes to discover more albums from their favorites. There is
           also a playlist function, so users can choose their favorite songs
           but also hide ones they don’t want to hear. Shazam has included
           a button that launches the original Shazam app for music
           tagging, but for now, the two apps will remain separate. Jones
           said the company is looking to see how the stand-alone app
           performs. It will get help from a cross-promotion link in the
           original Shazam app. An Android app is in the works for the near
           future.




                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                              APL-APPSTORE_00440553
               Case 4:20-cv-05640-YGR Document 287-5 Filed 01/25/21 Page 4 of 4




           It will be interesting to see how many people take up Shazam
           Player as their main music player. I have been turning to Spotify
           lately, so I don’t play much from my own iPhone library. Shazam
           has a deal with Spotify to play tagged music via Spotify in
           Shazam’s premiums apps, so that alternative is already covered.
           I like my fair share of karaoke, so I do think I would get some use
           of out of LyricPlay, though it sounds like it wouldn’t cover many
           of the tunes in my library. SoundHound has a much larger
           selection of songs in its LiveLyric feature on its music recognition
           app.

           But being able to share my music and interact with it more does
           seem appealing and like something Apple should consider for
           future versions of iOS. It has a way to paste in lyrics through
           iTunes; and it tried to get more social with Ping , but there is still a
           lot of room to grow, especially as apps like Spotify raise the
           expectations of what you can do with music.

           Related research and analysis from GigaOM Pro:
           Subscriber content. Sign up for a free trial .

           • Connected world: the consumer technology revolution

           • Connected Consumer 2012: A year of consolidation
           and integration

           • Connected Consumer 2012: A year of consolidation
           and integration




                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                              APL-APPSTORE_00440554
